                 Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 1 of 39




 1   SARA L. CAPLAN, CSB#147271
     Attorney at Law
 2   3550 Wilshire Blvd., #1130
 3   Los Angeles, Ca. 90010
     (310) 550-5877
 4
     Email: saralcaplan@gmail.com
 5

 6   CHRISTOPHER R. BLACK, WSBA#31744
     Black & Askerov, PLLC
 7   705 Second Ave., #1111
 8   Seattle, WA. 98104
     (206) 623-1604
 9
     Email: chris@blacklawseattle.com
10

11   Attorneys for Defendant,
12   Ryan S. Hernandez
13

14
                           UNITED STATES DISTRICT COURT
15
                          WESTERN DISTRICT OF WASHINGTON
16                                   SEATTLE
17
                                                Case No.: 2:19-CR-00259-JCC-1
18   UNITED STATES OF AMERICA,
19                    Plaintiff,                DEFENDANT’S SENTENCING
                                                MEMORANDUM AND REQUEST
20              vs.                             FOR VARIANCE
21   RYAN S. HERNANDEZ,
                                                    Date: December 1, 2020
22                     Defendant,                   Time: 9:00 a.m.
23                                                  Place: Courtroom 16206
24                                              Honorable John C. Coughenour
25
     //
26

27   // //
28   // // //



                                              -1-
             Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 2 of 39




 1
                                   TABLE OF CONTENTS

 2   I.     OPENINIG COMMENTS ……………..…...….……………………….…4
 3
     II.    SUMMARY OF DEFENDANT’S SENTENCING MEMORANDUM..…5
 4
               A. Procedural Posture………..………....……………………..…….6
 5             B. Summary of the Argument………………………………………7
 6
     III.   THE HISTORY AND CHARACTERISTICS OF THE DEFENDANT
 7          PURSUANT TO 18 U.S.C. § 3553 (a)(1)………...……………..…,…....11
 8               -Familial History and the Early Years….……..…….………….….11
                 -The Formative Years……………….………..…….…...................14
 9
                 -Ryan Hernandez and His Personal Struggles Today….………......15
10               -Overview of Gaming Addiction…………………………………..17
11
                 -Autism and the Criminal Justice System..……….……………….19
                 -Ryan is Vulnerable to Victimization or Abuse in Prison….……...22
12

13   IV.    FACTS OF THE CASE AND PROCEDURAL BACKGROUND..…….23
14
     V.     THE SENTENCING GUIDELINES IN THIS CASE LACK THE
15          SUPPORT OF EMPERICAL EVIDENCE……………………………...24
16
     VI.    THE STATUTORY SENTENCING FACTORS IN 18 U.S.C.§3553(a)
17          REQUIRE A SENTENCE BELOW THE GUIDELINES RANGE……..25
18          A. The Nature and Circumstances of the Offense 18 U.S.C.§3553(a)(1)..27
            B. The Purposes of Sentencing 18 U.S.C. § 3553(a)(2)……………….... 29
19

20             1.The Seriousness of the Offense and Promoting Respect for the Law,
21
               and Just Punishment-18 U.S.C. 3553(a)(2)(A)...………………...........30

22             Mr. Hernandez’ mental health and the risks of COVID-19 in custody
23             makes incarceration at BOP an unrealistic placement for the
               defendant…………………………………….………………………..31
24
               2. Deterrence-18 U.S.C. § 3553(a)(2)(B)…………….………………33
25             3. The Need to Protect Society-18 U.S.C. § 3553(a)(2)(B)……....…..35
26
               4. The Most Effective Sentence-18 U.S.C. § 3553(a)(2)(D)……....…36

27   VII. CONCLUSION……...……………………………………………………36
28
     VIII. LIST OF EXHIBITS……………………...……………………………....39


                                           -2-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 3 of 39




 1                                  Table of Authorities
 2

 3
     CASES                                                               Page(s)

 4
     Pepper v. United States, 131 S. Ct. 1229, 1239, 1240 (2011)…………..….....5,22
 5

 6   United States v. Booker, 125 S. Ct. 738, (2005)…………………………...….7,21
 7
     Gall v. United States, 128 S.Ct. 586, 591 (2007)…………………….....7,22,25,34
 8

 9   United States v. Grober, 624 F.3d 592 (3rd Cir.2010)…………………………7,21
10
     United States v. Parish, 308 F.3d 1025, 1031 (9th Cir. 2002)……………..……18
11
     Koon v. United States, 518 U.S. 81, 116 S. Ct. 2035, (1996)……….…………..18
12

13   United Sates v. Rita, 551 U.S. 338, 349 (2007)………………...……...………..20
14
     Kimbrough v. United States, 128 S. Ct. at 570 (2007)………………….…...21,22
15

16   Nelson v. United States, 129 S.Ct. 890,891 (2009)…………………...………...22
17
     United States v. Baird, 580 F. Supp. 2d 889 (D.Neb 2008)…………………….24
18

19   United States v. Olhovsky, 562 F.3d 530, 551-52 (3rd Cir. 2009)………......24,25
20
     United States v. Lopez, 938 F2d 1293, 127-99 (D.C. Cir 1991)……....………..26
21

22
     United States v. Walter, 256 F. 3d 891 (9th Cir.2001)…………..…………..….27

23   United States v. Rivera, 192 F 3d 81, 84 (2nd Cir 1999)…………..…………….27
24
     United States v. Beiermann, 599 F.Supp. 2d 1087 (N.D. Iowa 2009).………….30
25

26

27

28




                                          -3-
               Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 4 of 39




 1                                              I.
                                        OPENING COMMENTS
 2

 3           Defendant Ryan S. Hernandez, by and through his attorneys of record,
 4
     Sara L. Caplan and Christopher R. Black, hereby submits his Sentencing
 5
     Memorandum,1 setting forth the factors the Court should consider in determining
 6

 7   what type of sentence is sufficient, but not greater than necessary to comply with
 8
     the statutory directives set forth in 18 U.S.C. §3553(a).
 9

10           Mr. Ryan Hernandez has had significant time to reflect on his actions and
11
     criminal conduct in this matter and is regretful over the anguish it has caused to
12

13   the victims and the Government. Mr. Hernandez submits to this Court as a
14
     challenged young man who is deeply remorseful and demonstratively affected by
15

16
     the pain, suffering, and humiliation he has caused his loved ones who care for

17   him deeply.
18
             At the heart of this case is the fact that Mr. Hernandez has made grave
19

20   mistakes, that today jeopardize his freedom. However, his actions which were
21
     initiated as a 16-year old minor and most likely aggravated by his Autism
22

23   Spectrum Disorder, illustrate that few legal principles are as deeply entrenched in
24

25

26

27   1
       Mr. Roger Pimentel, a sentencing consultant, assisted in the investigation and preparation of this
28   filing. Mr. Pimentel’s Curriculum Vitae is attached as Exhibit F.




                                                         -4-
             Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 5 of 39




 1   our present jurisprudence as the concept of individualized sentencing. As the
 2   Supreme Court has observed:
 3
                  It has been uniform and constant in the federal judicial
 4
                  tradition for the sentencing judge to consider every convicted
 5
                  person as an individual and every case as a unique study in the
 6                human failings that sometimes mitigate, sometimes magnify, the
 7                crime and the punishment to ensue. Underlying this tradition is
 8                the principle that the punishment should fit the offender and
                  not merely the crime.
 9
                       Pepper v. United States, 131 S. Ct. 1229, 1239, 1240 (2011).
10

11
            Thus, in each case a sentence should reflect an individualized assessment

12   of a particular offender’s culpability and potential success in the community
13
     rather than a mechanical application of a given sentence to a particular category
14

15   of crime.
16
                               II.
17       SUMMARY OF DEFENDANT’S SENTENCING MEMORANDUM
18
           Mr. Hernandez is prepared to accept the sentence the Court finds
19

20   appropriate pursuant to the plea agreement he agreed to in this case. Mr.
21
     Hernandez understands that accepting responsibility for his conduct may include
22

23   a significant period of incarceration in federal custody. Mr. Hernandez, through
24
     his lawyer, moves the court to vary from the calculated guideline range of 63 to
25

26   78 months, and impose a “reasonable, fair, and just punishment” of no more than
27   36 months as agreed upon in the plea agreement, with an appropriate term of
28




                                             -5-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 6 of 39




 1   supervised release, which is more than sufficient to meet the purposes of 18
 2   U.S.C. §3553(a)(2).
 3
                                        A. Procedural Posture
 4

 5          1. Mr. Hernandez is charged by Superseding Information with two counts
 6
     – Count 1: Computer Fraud and Abuse, a violation of 18 U.S.C. §1030(a)(2)(C)
 7

 8   and (c)(2)(B)(iii); Count 2: Possession of Child Pornography, a violation of 18
 9
     U.S.C. §2252A(a)(4)(b) and (b)(2).
10

11           Beginning in at least 2016,2 and continuing through June of 2019, Mr.
12
     Hernandez hacked into protected computers of Nintendo and stole non-public and
13

14
     proprietary data belonging to Nintendo and shared the data with others through

15   social media and online portals. In late 2016 and early 2017, when Ryan was 16
16
     years old, the Federal Bureau of Investigation (FBI) contacted Mr. Hernandez
17

18   and his parents. Mr. Hernandez agreed to cease his conduct. Mr. Hernandez
19
     continued his conduct and executed additional intrusions of Nintendo servers.
20

21   Case agents eventually returned with search warrants. In addition to evidence of
22
     continued hacking, agents located sexually explicit images of minors determined
23

24   to be illegal.
25          2. Pursuant to a written plea agreement Mr. Hernandez entered a plea of
26
     guilty to both counts. In exchange, the Government has agreed to recommend a
27

28   2
       The defense notes that Mr. Hernandez was a minor and age 16, when his criminal conduct was
     initially investigated by the Government.



                                                     -6-
             Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 7 of 39




 1
     three level reduction for acceptance of responsibility and timeliness of guilty plea
 2

 3   (PSIR at ¶ 45). The Government and Mr. Hernandez both agree to recommend a
 4
     concurrent sentence of no more than 36 months, for the two counts. Count two is
 5

 6   the controlling count in this matter.
 7         3. The Pre-Sentence Investigation Report (PSIR), pursuant to U.S.S.G. §
 8
     2G2.1 finds that the Total Offense Level is 26 and the Criminal History Category
 9

10   I (PSIR at ¶¶ 46,49). The resulting recommended Guideline range of
11
     imprisonment is 63 to 78 months.
12

13         4. Mr. Hernandez moves the court to sentence him pursuant to the plea
14
     agreement and a “reasonable and just” sentence of not more than 36 months,
15

16   followed by an appropriate period of supervised release.
17                             B. Summary of the Argument
18

19         5. The Guidelines are advisory. United States v. Booker, 125 S. Ct. 738,
20
     (2005), Gall v. United States, 128 S.Ct. 586, 591 (2007). The properly calculated
21

22
     guideline range is not to be presumed reasonable by the district court. Gall v.

23   United States. Recently, the child pornography guidelines, have been criticized
24
     and scrutinized as the product of Congressional mandates with no empirical
25

26   support or distinction for differences between offenders. United States v. Grober,
27
     624 F.3d 592 (3rd Cir.2010); United States Sentencing Commission, REPORT
28




                                              -7-
                 Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 8 of 39




 1   TO CONGRESS: CHILD PORNOGRAPHY OFFENSES (December 2012).
 2   This is contrary to the goals of sentencing expressed in 18 U.S.C. §3553.
 3
               6. Analysis of the facts of this case and application of §3553 factors favor
 4

 5   a downward variance to a “reasonable and just” sentence followed by an
 6
     appropriate term of supervised release. Further supporting this is the present
 7

 8   global Coronavirus-19 pandemic which is impacting federal prison populations.3
 9             7. Ryan Hernandez is a young man, who was aged 16 to 20 when his
10
     conduct occured. As a youthful man who has voluntarily pled guilty to seperate
11

12   counts, one alleging “hacking” and computer abuse and an unrelated Child
13
     Pornography charge. The charges, as indicated in the plea agreement and
14

15   statement of facts, involve Mr. Hernandez intruding on protected servers and
16
     stealing propriertary data belonging to Nintendo. Additionally, Mr. Hernandez
17

18
     was found in possession of sexually explicit images involving minors. Up until

19   the present matter, Ryan Hernandez was a dependent, challenged young man,
20
     living with his parents. As an extremely autistic individual with selective mutism,
21

22   Ryan struggles with common daily tasks such as hygiene and using the restroom.
23
     Additionally, his chaotic upbringing and loneliness contribute to a misguided
24

25   and sad childhood. Further, Ryan’s immaturity and age at the time of conduct
26
     bring into question his brain functioning and development of responsibility. In
27

28
     3
         https://www.bop.gov/coronavirus/covid19_status.jsp



                                                       -8-
             Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 9 of 39




 1
     reality, the nature of Ryan’s developmental disabilities will probably never
 2

 3   permit him to live an independent life. Ryan Hernandez, a first time offender,
 4
     now faces a potential guideline sentence that could incarcerate him for years. He
 5

 6   presently faces an advisory “low end” guideline range of 63 months in custody.
 7   Indisputably, the charges against him which include possession of child
 8
     pornography are very serious offenses, as reflected by the potential penalties in
 9

10   such cases. However, as demonstrated below, on multiple levels, Ryan
11
     Hernandez deserves a mitigated sentence which will be sufficient to promote the
12

13   goals of sentencing. Also, such a sentence is not greater than necessary given the
14
     atypical circumstances of the case and personal characteristics of the defendant.
15

16
           8. The sexual exploitation and child pornography guidelines applied to

17   Mr. Hernandez’ case are unique to the extent that they have been so grossly
18
     increased in just recent years. As a result of the Protect Act and the Adam Walsh
19

20   Act, the Guidelines added a greater base offense level; mandatory minimums and
21
     enhancements for various specific offense characteristics. As seen in the
22

23   underlying matter, the effect of the enhancements on Ryan is to make his
24
     calculated guideline range exposure significantly more than it would have been in
25

26
     recent years past. With no empirical evidence to support how these increased

27   guidelines support the purpose of sentencing, it suggests, at the very least, that
28
     political forces, rather than analytical analysis, have entered the fray as to what


                                               -9-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 10 of 39




 1
     constitutes “just punishment”.
 2

 3         9.     Mr. Hernandez entered a timely guilty plea, as he recognizes his
 4
     wrong-doing and wholeheartedly accepts responsibility for it, while being
 5

 6   sincerely remorseful. Ryan should receive some rightful benefit of entering
 7   into a plea agreement with the Government at the earliest possible time.
 8
           10. Based on Mr. Hernandez’ lack of criminal history, his lifetime
 9

10   challenges with developmental abilities, correlating abysmal childhood, probable
11
     cyber addiction issues, and his unconditional acceptance of responsibility, a
12

13   reasonable and just sentence of no more than 36 months is appropriate.
14
                                  III.
15      THE HISTORY AND CHARACTERISTICS OF THE DEFENDANT
16                       18 U.S.C. § 3553(a)(1)
17
           In order to understand why Ryan Hernandez has arrived at this federal
18

19   sentencing, it is important and necessary to understand Mr. Hernandez’s
20
     background and the life he has lived. Ryan Hernandez is developmentally
21

22
     disabled and a product of a turbulent and chaotic home, featuring uncertainty and

23   ineffective parenting which forced Ryan into personal isolation and reliance on
24
     negative outside influences found on the dark corners of the internet.
25

26         An understanding of Ryan’s family background and chronological history
27
     gives insight into his poor self-image and social development.
28




                                             -10-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 11 of 39




 1   Familial History and the Early Years
 2         Ryan Stewart Hernandez was born in Palmdale, where he has lived his
 3
     entire life, primarily in his bedroom, in his parents’ home. Ryan is the youngest
 4

 5   of four siblings born to the marital union of Ruben and Sheila Hernandez.
 6
           Ryan’s father has worked his entire professional life in the hospitality
 7

 8   industry. Today, he is employed as a general manager of a large hotel in Santa
 9
     Monica. Prior to the COVID-19 pandemic, Ruben would work 12 to 16 hours
10

11   daily in his upper management position. Today he is furloughed from his position
12   but is hopeful of returning some time in 2021. Ryan’s mother, Sheila, met Ruben
13
     in the early 1990’s while also working in the hospitality business. The couple hit
14

15   it off and married in 1993. Shelia would eventually leave the hospitality business,
16
     making Ruben the sole provider of the family. Sheila’s focus throughout the
17

18   marriage has been raising their four children and managing her medical
19
     conditions.
20

21         Ryan was born on January 24, 1999. Ruben and Sheila were well
22
     established in Palmdale, a growing suburb of Los Angeles. Ruben and Sheila had
23
     purchased a nice suburban home for the large family a few years earlier. Living
24

25   in Palmdale meant long commutes for Ruben who would travel at least 60 miles
26
     one way. Aggravating the commute was traveling on the 405 freeway to West
27

28   Los Angeles, which is notoriously known as the worst freeway in the country. It



                                             -11-
               Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 12 of 39




 1   is not uncommon for Ruben to commute between 4 to 6 hours on any given day.
 2   Sheila’s life at home was busy. Shuffling and caring for four children was
 3
     demanding. This was in addition to Sheila suffering from Lupus, a very serious
 4

 5   autoimmune disease that attacks healthy tissue and may cause damage to internal
 6
     organs.
 7

 8         While Ryan was the youngest, there was a 12 year difference between all
 9
     the children. Sean, the oldest, was in his teenage years and by all accounts was a
10

11   loving and caring child growing up. Unfortunately, during his latter teenage years
12   Sean was introduced to narcotics and Sean has struggled with addiction ever
13
     since. Today, despite the familial efforts to help, Sean (age 33) continues to be
14

15   homeless, drug addicted, and a repeat criminal offender. Today, Ruben and
16
     Sheila continue in family court proceedings on behalf of their 4 year old
17

18   grandson, as Sean has been deemed an unsuitable parent by the family courts.
19
     Needless to say, all of the challenges related to Ryan’s older brother has been
20

21   exhausting and dramatic over the past years. Episodes of overdoses, parole agents
22
     visiting regularly, and law enforcement serving warrants was a common
23
     occurrence. It is in this backdrop, that Ryan and his older sisters were raised.
24

25         While living in Palmdale, Ryan attended the neighborhood preschool and
26
     elementary school. From the earliest days of Ryan’s education, it was evident that
27

28   his social skills were lacking. Ryan spoke sparingly with a significant lisp and



                                              -12-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 13 of 39




 1   stutter in his early years. Additionally, Ryan never adapted to toilet training as a
 2   child. Years of effort, pull-up diapers, and incidents of urinating and defecating
 3
     in his clothing frustrated his parents and also pointed to developmental
 4

 5   challenges.4 These physical attributes did not help Ryan with his peers, as
 6
     classmates were relentless in their teasing and bullying. This contributed to
 7

 8   Ryan’s negative self-image, often thinking of himself as “stupid”, despite being
 9
     an average student. Ryan’s physique was also heavy and made him an easy target
10

11   for school bullies. The end result was that Ryan did not establish a lot of
12   friendships in his early years. This in turn made him introverted and even a loner.
13
     Ryan found himself at home spending a lot of time trying to hide from the daily
14

15   struggles of school and peer groups that surrounded him. Despite the bullying,
16
     and the significant lack of attention at home, Ryan found a way to progress in his
17

18   academics.
19
     The Formative Years
20

21           Ryan continued on to Hillview middle school with many of the same daily
22
     struggles. During his middle school years his Selective Mutism5 6 became more
23

24
     4
25     Starting in the 6th grade, Ryan started using a bucket to defecate in and would only urinate in the
     shower. He continues this practice today, as he is still not proficient in using the toilet.
     5
26     https://www.psychologytoday.com/us/conditions/selective-mutism
27   6
      Children with selective mutism often have a family history of anxiety disorders. The neurological
28   basis for selective mutism is thought to be a cascade of events in an area of the brain known as the
     amygdala, which receives danger signals from the environment. The anxiety from a situation perceived
     as dangerous to the child’s well-being causes a communication shutdown. Children with selective



                                                         -13-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 14 of 39




 1
     prevalent. This is the time period in which Ryan was sent to multiple therapists,
 2

 3   all of whom were unsuccessful in treating him, because they were unable to
 4
     communicate with Ryan. Ryan continued in school with very mixed results. In
 5

 6   courses that interested him, such as science and information technology, he often
 7   did well. Subject matters that did not interest him usually correlated with poor
 8
     marks.
 9

10          Ryan’s middle school years is also the time period that he was introduced
11
     to computers. Ryan quickly found spending time on the internet as his alternative
12

13   reality. Ryan was a loner. In order to pass time and fill the void of loneliness that
14
     Ryan often felt, he turned to the internet and video games. As his interest in video
15

16   games grew into an unhealthy obsession, his academics greatly suffered. Ryan’s
17   grades in high school plummeted as his participation in academics was minimal.
18
     Sadly, Ryan also missed the typical highlights of high school such as socializing,
19

20   homecoming dances, and school events. Often, thoughts of self-loathing and not
21
     being loved entered Ryan’s mind. Ryan was able to find some solace in his older
22

23   sister, Melissa, who to Ryan seemed like the only “adult” in the home. Ryan and
24
     Melissa remain close today. Ryan was left alone in his room and mesmerized by
25

26   his computer. Any friendships that Ryan had were initiated and maintained
27

28
     mutism may have a variety of co-existing disorders, such as obsessive
     compulsive disorder, autism spectrum disorder, or developmental delays.



                                                     -14-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 15 of 39




 1   online. At the age of 16, federal law enforcement initiated its investigation into
 2   Ryan’s online activities. Real in-person relationships or friendships did not exist
 3
     for Ryan. Ryan struggled through high school and graduated from Quartz High
 4

 5   School by way of its alternative continuation program with a 1.8 grade point
 6
     average. Ryan moved on to the local community college and enrolled in a couple
 7

 8   of classes. His efforts at community college were unsuccessful.
 9
     Ryan Hernandez and His Personal Struggles Today
10

11           Ryan continues living at home today with his parents. He remains
12   incapable of independent living. His challenges with toilet training, fecal
13
     smearing, general hygiene, and communication make long term dependency on
14

15   his family a certainty for the foreseeable future. Following an extensive
16
     psychological evaluation by Dr. Albert Knapp (Exhibit A), Ryan was determined
17

18   to be constrained by Autism Spectrum Disorder (ASD).7 Dr. Knapp relates how
19
     Ryan’s challenges have impacted his daily living…
20

21                 Although Ryan demonstrates symptoms of selective mutism,
                   Ryan’s behaviors are better understood as a symptom of ASD
22
                   rather than a separate disorder. Selective Mutism is considered
23                 an anxiety disorder and Ryan reports minimal levels of anxiety.
24

25   7
       According to the Centers for Disease Control (CDC), Autism Spectrum Disorder (ASD) is a
     developmental disability that can cause significant social, communication and behavioral challenges.
26   There is often nothing about how people with ASD look that sets them apart from other people, but
27   people with ASD may communicate, interact, behave, and learn in ways that are different from most
     other people. The learning, thinking, and problem-solving abilities of people with ASD can range from
28   gifted to severely challenged. Some people with ASD need a lot of help in their daily lives; others need
     less.



                                                       -15-
                Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 16 of 39




 1                   Rather, Ryan is able to speak with his parents and his friends when
                     it is in regards to a need or a specific interest area. This speaks more
 2                   to his communication and social difficulties along with rigidities of
 3                   interpersonal interaction and activities.
 4
               Ryan’s inability to communicate has been a struggle most of his life. As
 5

 6   documented by Dr. Knapp’s report, Ryan has never verbally communicated with
 7   people close to the family including friends of the family, Ryan’s personal
 8
     doctors, and the family lawyer (Exhibit A, Pg. 4, ¶ 5). Ryan uses a variety of
 9

10   facial gestures, hand signs, and writing to communicate.
11
               Ryan’s long term dependence on technology has undoubtedly contributed
12

13   to the underlying conduct. Also noted in Dr. Knapp’s evaluation are references to
14
     “cyber addiction” and an appropriate treatment path.
15

16                   Ryan may also benefit from a cyber addiction recovery group
                     or treatment program. Although this is not currently a diagnosis
17                   in the DSM-V, there is emerging support for treatment in this
18                   area. Ryan’s behaviors demonstrate a need for Ryan to develop
                     impulse control around cyber-related behaviors.
19

20             Since Ryan’s initial evaluation in August of 2019, he has voluntarily
21
     participated in individual psychotherapy sessions with staff at Albert Knapp and
22

23   Associates.8 The weekly individual sessions have been targeting a variety of
24
     different areas and include: coping mechanisms for stress and loneliness, impulse
25

26   control management, development of social skills, and emotional development
27

28
     8
         See Exhibit E.



                                                  -16-
             Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 17 of 39




 1   and empathy.
 2          Ryan and his family are hopeful that he can continue on his weekly therapy
 3
     regimen moving forward as it has provided support and headway for his
 4

 5   challenges.
 6
     Overview of Gaming Addiction
 7

 8            Since his middle school years, Ryan has been consumed by video games.
 9
     Playing games on his computer or other devices, such as gaming consoles or
10

11   mobile phones, account for the majority of his hours spent throughout the day.
12   Sadly, this is the primary manner in which Ryan communicates with people.
13
     Through interactive gaming and web applications, Ryan has developed
14

15   “friendships” and peer groups on-line. Ryan has no other friends or relationships.
16
     Ryan does not leave his bedroom on his own volition. He does not exercise or
17

18   spend time outdoors. Ryan’s only interest is on-line gaming.
19
            “Addiction is any behavior that you have difficulty controlling and that
20

21   you continue to do despite negative consequences.”9 Video game addiction is
22
     also known as gaming disorder or internet gaming disorder and is generally
23
     defined as problematic, compulsive use of video and/or internet games, that
24

25   results in significant impairment in an individual's function.
26

27
     9
28    I Want to Change My Life: How to Overcome Anxiety, Depression, & Addiction, Steven Melemis,
     Ph.d., MD, 2011.



                                                   -17-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 18 of 39




 1           This, and associated concepts, have been the subject of considerable
 2   research, debate, and discussion amongst experts in several disciplines and have
 3
     generated controversy from the medical, scientific and gaming communities. The
 4

 5   disorder may present itself as compulsive gaming, social isolation, mood swings,
 6
     diminished imagination, and hyper focus on in-game achievements to the
 7

 8   exclusion of other events in life.10
 9
             Such disorders can be diagnosed when an individual engages in gaming
10

11   activities at the cost of fulfilling daily responsibilities or pursuing other interests
12   and without regard of the negative consequences.11
13
             Children with autism spectrum disorder (ASD) and those with ADHD are
14

15   at risk for preoccupation with video games. Studies have shown that children
16
     with ASD spend substantial amounts of time playing video games,12 13 14 have
17

18

19

20
     10
       Schivinski, Bruno; Brzozowska-Woś, Magdalena; Buchanan, Erin M.; Griffiths, Mark D.;
21
     Pontes, Halley M. (December 2018). "Psychometric assessment of the Internet Gaming
22   Disorder diagnostic criteria: An Item Response Theory study". Addictive Behaviors Reports. 176-184.
     11
23     Ibid.
     12
       Orsmond GI, Kuo H-Y. The daily lives of adolescents with an autism spectrum disorder:
24
     discretionary time use and activity partners. Autism. 2011;15(5):579–599
25
     13
       Mazurek MO, Shattuck PT, Wagner M, Cooper BP. Prevalence and correlates of screenbased media
26   use among youths with autism spectrum disorders. J Autism Dev Disord. 2012;42(8):1757–1767
27
     14
        Shane HC, Albert PD. Electronic screen media for persons with autism spectrum disorders: results of
28   a survey. J Autism Dev Disord. 2008;38(8):1499–1508




                                                      -18-
                 Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 19 of 39




 1   difficulty disengaging from them,15 and show higher levels of problematic
 2   (addictive) video game use than do children with typical development.16
 3
                While the American Psychiatric Association does not recognize video
 4

 5   game addiction as a disorder, in light of existing evidence, the organization
 6
     included video game addiction as a "condition requiring further study" in the
 7

 8   DSM-V as Internet gaming disorder.
 9
     Autism and the Criminal Justice System
10

11              General factors that may make an autistic individual vulnerable to
12   offending include "poor school achievement, truancy, aggressive behavior," and
13
     factors directly linked to autistic characteristics such as "poor social
14

15   understanding or circumscribed interests; difficulties in adjusting to the
16
     diagnosis; and the impact of social exclusion.”17 In recognizing this, the
17

18   Asperger/Autusim Network, an Autism advocacy group, sponsored a position
19
     paper18 outlining principles for prosecutors and court systems to consider. A
20

21   sampling includes:
22

23
     15
       Mazurek MO, Wenstrup C. Television, video game and social media use among children with ASD
24
     and typically developing siblings. J Autism Dev Disord. 2013;43(6): 1258–1271
25
     16
        Nally B, Houlton B, Ralph S. Researches in brief: The management of television and video by
26   parents of children with autism. Autism. 2000;4(3):331–337
27
     17
        David Allen et al., Offending Behaviour in Adults with Asperger Syndrome, 38 J. AUTISM &
     DEVELOPMENTAL DISORDERS 748, 748 (2008)
28
     18
          https://www.aane.org/principles-for-prosecutors/




                                                             -19-
          Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 20 of 39




 1
        Young persons with Autism/Asperger’s Syndrome (AS), despite average or higher
         intelligence and academic performance, have the social and emotional skills of children
 2       well below their own chronological age, and well below the minimum age for criminal
 3       prosecution in federal and state courts. AS individuals are neurologically impaired in
         their ability to appreciate the social/moral/legal unacceptability of their conduct or to
 4
         intuit why the conduct is unacceptable; these are capabilities which state legislators and
 5       Congress presumed to inhere in the general population to whom the criminal laws
         apply.
 6

 7      In an interrogation setting the AS individuals may appear deceptive because of deficits
 8       in communication skills, such as the inability to make normal eye contact. At the same
         time they may in fact be over compliant with suggestions made by police officers. AS
 9       impairs the ability of offenders to respond with expressions of remorse to which
10       prosecutors and judges typically look for reassurance in considering alternate
         dispositions of criminal matters.
11

12      AS is not a condition related to any sexual paraphilia (e.g. pedophilia) and is not a
13       precursor thereto. Usually little more than giving explicit instructions is needed to
         prevent recurrence of the behavior. As persons with AS age, they may become better
14       adapted and may present different behaviors than in their youth.
15
        Prosecutors should take AS into account in determining whether to target, prosecute or
16
         seek a conviction in an apparent case of possession of child pornography.
17

18      Persons with AS experience lifelong difficulties. Young persons with AS are not able to
         live independently, and need to live with their families – their parents and siblings.
19       Therefore the sex offender registration and residency restrictions arising from a child
20       pornography conviction would have a cumulative and disastrous effect in these cases,
         and on other parties, than in other cases involving neuro-typical adults.
21

22      Prosecutors should be encouraged to defer criminal prosecution in cases involving
23       young first offenders with AS who have no history of directly offending against
         children, or having produced or distributed child pornography, no clinical indications of
24       pedophilia (other than accessing child pornography) , nor history of prior offenses
25       involving child pornography.

26
        Prosecutors should encourage therapeutic intervention in cases of suspected child
27       pornography use by such individuals, and utilize probationary periods and deferred
28       prosecutions to monitor compliance before considering actual prosecutions in such
         cases.



                                                -20-
             Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 21 of 39




 1
            Additionally, professionals in the field indicate that autistic youth may be
 2

 3   more vulnerable to exposure to child pornography, because of their disorder.
 4
     According to Nicole Sussman, M.D., of Cambridge Health Alliance…
 5

 6          Teens with autism spectrum disorder might be particularly at higher risk
            for accessing child pornography and subsequent conviction…Meanwhile,
 7
            autistic youth might feel more comfortable interacting with others on their
 8
            computers. Paired with a difficulty in judging others’ age and a limited
 9          awareness or understanding of the potential outcomes of their actions,
10          autistic youth can easily fall into a trap of accessing child pornography.
11
            Further, youth are drawn toward images depicting people they personally
            identify with in terms of their social or emotional age.19
12

13          Dr. Sussman recommends that preventing Autistic teens from seeking
14
     child pornography requires a comprehensive treatment plan that includes digital
15

16   citizenship education and boundary training.
17   Ryan Hernandez is Vulnerable to Victimization or Abuse in Prison
18
            Notwithstanding the underlying matter, Ryan has never been to jail or
19

20   prison. Ryan struggles in social settings due to continued awkwardness, selective
21
     mutism, and being introverted. Ryan’s world is very small, and focused on the
22

23   inner circle of his family. His world does not include interaction with hardened
24
     criminals in a closed prison setting. Ryan’s disability and awkwardness coupled
25

26
     19
27     Clinical Psychiatry News-Autistic youth face higher risks from online child pornography
     Publish date: December 4, 2018; https://www.mdedge.com/psychiatry/article/190210/mixed-
28   topics/autistic-youth-face-higher-risks-online-child-pornography/page/0/1




                                                     -21-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 22 of 39




 1   with a conviction for child pornography make him prone to attack in prison.
 2   Autistic people and people with intellectual disability often have difficulty
 3
     understanding prison rules and norms, making them especially vulnerable to
 4

 5   exploitation in prison.20 A defendant's unusual susceptibility to abuse by other
 6
     inmates while in prison may warrant a downward departure. ‖United States v.
 7

 8   Parish, 308 F.3d 1025,1031(9th Cir. 2002)(citing Koon v.United States, 518 U.S.
 9
     81,116 S.Ct.2035)(1996).21
10

11           In its ground breaking 2001 report on male rape in prison, Human Rights
12   Watch revealed a broad range of factors that correlate with increased
13
     vulnerability to rape. Specifically, prisoners fitting any part of the following
14

15   description are more likely to be targeted: young, small in size, physically weak,
16
     white, gay, first offender, possessing "feminine" characteristics such as long hair
17

18   or a high voice; being unassertive, unaggressive, shy, intellectual, not street-
19
     smart, or "passive", or having been convicted of a sexual offense against a minor.
20

21   Inmates with any one of these characteristics typically face an increased risk of
22
     sexual abuse, while prisoners with several overlapping characteristics are much
23
     more likely than other prisoners to be targeted for abuse.
24

25
     20
        https://www.themarshallproject.org/2020/11/02/prison-is-even-worse-when-you-have-a-disability-
26   like-autism?utm_medium=email&utm_campaign=newsletter&utm_source=opening-
     statement&utm_term=newsletter-20201102-2217
27

28
     21
       In Parish, the district court found that the defendant ―was susceptible to abuse in prison because of a
     ―combination‖ of factors: ―his stature, his demeanor, his naiveté, [and] the nature of the offense.‖ 308
     F.3d at 1031-1032



                                                       -22-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 23 of 39




 1
           Ryan Hernandez is youthful, unassertive, awkward, timid, and a first-time
 2

 3   offender who has been convicted of Possession of Child Pornography. Ryan will
 4
     be among the most vulnerable to abuse simply because of his appearance and
 5

 6   demeanor, coupled with the nature of the crime, possession of child pornography
 7   and Ryan‘s susceptibility for abuse becomes a virtual certainty.
 8
                                 IV.
 9
           FACTS OF THE CASE AND PROCEDURAL BACKGROUND
10

11         Mr. Ryan Hernandez, is a 21-year-old male and citizen of the United
12   States. He has been charged in the Western District of Washington, by
13
     Superseding Felony Information, with a single count of Computer Fraud and
14

15   Abuse, a violation of 18 U.S.C. §1030(a)(2)(C)and (c)(2)(B)(iii); and a single
16
     count of Possession of Child Pornography, a violation of 18 U.S.C. §2252A
17

18   (a)(4)(b) and (b)(2).
19
           Beginning in at least 2016, and continuing through June of 2019, Mr.
20

21   Hernandez hacked into protected computers of Nintendo and stole non-public and
22
     proprietary data belonging to Nintendo and shared the data with others through
23
     social media and online portals. In late, 2017, the Federal Bureau of Investigation
24

25   (FBI) contacted Mr. Hernandez and his parents. Mr. Hernandez agreed to cease
26
     his conduct. Mr. Hernandez continued his conduct and executed additional
27

28   intrusions of Nintendo servers. Case agents eventually returned with search



                                             -23-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 24 of 39




 1   warrants. In addition to evidence of continued hacking, agents located sexually
 2
     explicit images of minors determined to be illegal.
 3

 4         On January 30, 2020, Mr. Hernandez entered a guilty plea to both charged
 5
     counts. Sentencing in this matter is set for December 1, 2020.
 6

 7                               V.
           THE SENTENCING GUIDELINES IN THIS CASE LACK THE
 8
                   SUPPORT OF EMPIRICAL EVIDENCE
 9

10         The reasonableness of any sentence is determined by a district court’s
11
     individualized application of the statutory sentencing factors. Unfortunately, in
12

13   this case the Court is working with a guideline that is fundamentally different
14
     from most in that, unless applied with great care, can lead to an unreasonably
15

16
     excessive sentence that is inconsistent with §3553.

17         Sentencing guidelines are typically developed by the Sentencing
18
     Commission using an empirical approach based on data about past sentencing
19

20   practices, United Sates v. Rita, 551 U.S. 338, 349 (2007). However, the
21
     Commission was prevented from using the empirical approach in formulating the
22

23   Guidelines for child pornography. Instead, at the direction of Congress, the
24
     Sentencing Commission has amended the Guidelines under §2G2.1 and 2.2
25

26
     several times since their introduction in 1987, recommending increasingly

27

28




                                             -24-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 25 of 39




 1   harsher penalties each time.22
 2           The child pornography guidelines have been the subject of intense scrutiny
 3
     leading to a criticism of their application by district courts. Judges across the
 4

 5   country have been critical of the guidelines in child pornography cases, especially
 6
     the fact that the increase in the guidelines are based on congressional directives
 7

 8   as opposed to empirical evidence.23
 9
                               VI.
10   THE STATUTORY SENTENCING FACTORS IN 18 U.S.C. U.S.C.§3553(a)
11       REQUIRE A SENTENCE BELOW THE GUIDELINES RANGE
12           Core principles in sentencing have now been resolved by the Supreme
13
     Court in United States v. Booker,125 S. Ct. 738, (2005), Gall v. United States,
14

15   128 S.Ct.586, 591(2007) and Kimbrough v.United States,128 S.Ct.at 570 (2007).
16
                     The Guidelines are not only not mandatory on sentencing
17
                     courts; they are also not to be presumed reasonable.
18
                     -Nelson v. United States, 129 S.Ct. 890,891 (2009).
19

20           What the Supreme Court has described as the “overarching provision” of
21
     18 U.S.C. § 3553(a) is set forth in that provision’s very first sentence – that “the
22
     court shall impose a sentence sufficient, but not greater than necessary, to comply
23

24
     22
25     United States Sentencing Commission, The History of Child Pornography Guidelines Oct. 2009,
     available athttp://www.ussc.gov/general.20091030_History_Child_Pornography _Guidelines.pdf.
26
     23
       See also United States v. Grober, 624 F.3d 592, 600-01 (3d Cir. 2010) (applying abuse of discretion
27   review to a district court’s policy-based downward variance from § 2G2.2 because “the Commission
28   did not do what ‘an exercise of its characteristic institutional role’ required—develop §2G2.2 based on
     research and study rather than reacting to changes adopted or directed by Congress”)




                                                       -25-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 26 of 39




 1
     with the purposes of sentencing set forth in subparagraph (2) of this subsection.”
 2

 3   Kimbrough v. United States, 128 S. Ct. at 570 (2007). This description by the
 4
     Supreme Court makes clear that this “parsimony principle” is not mere precatory
 5

 6   language, but is a key – in fact, the key – requirement that a sentence must
 7   satisfy. Thus, factors justifying a sentence outside the guideline range are no
 8
     longer required to be “extraordinary.” Gall, 168 S.Ct. at 595.
 9

10                Congress could not have been clearer in directing that no
11                limitation be placed on the information concerning the
12
                  background, character, and conduct of a defendant that a
                  district court may receive and consider for the purpose of
13
                  imposing an appropriate sentence. Permitting sentencing
14                courts to consider the widest possible breadth of information
15                about a defendant “ensures that the punishment will suit
16                not merely the offense but the individual defendant.”
                  -Pepper, 131 S.Ct at 1240.
17

18         Thus, the challenge in this case is to determine a fair sentence that is
19
     sufficient, but not greater than necessary. A sentence that is too severe is unjust,
20

21   and therefore, also fails to promote respect for and confidence in the law. As it
22
     pertains to Mr. Hernandez, the sentence which is sufficient, but not greater than
23

24   necessary, is far less than the guideline range of 63 to 78 months the
25
     probation office has calculated. Regardless, Mr. Hernandez has agreed to
26

27   participate in the plea agreement process in an effort to illustrate complete
28   acceptance of responsibility and to initiate forward movement and needed



                                              -26-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 27 of 39




 1
     support to Mr. Hernandez’ life. Application of the 3553(a) factors clearly
 2

 3   support a mitigated sentence.
 4
           Other statutory sections also give the district court direction in sentencing.
 5

 6   Under 18 U.S.C. § 3582, the imposition of a term of imprisonment is subject to
 7   the following limitation: in determining whether and to what extent imprisonment
 8
     is appropriate based on the Section 3553(a) factors, the judge is required to
 9

10   “recognize that imprisonment is not an appropriate means of promoting
11
     correction and rehabilitation”.
12

13   A.THE NATURE AND CIRCUMSTANCES OF THE OFFENSE
     (18 U.S.C.§ 3553(a)(1))
14

15         The child pornography offense related to Ryan Hernandez is a fairly
16
     typical one; though it involves the use of a computer and possession of a
17

18   moderate number of images, some of which may involve prepubescent minors
19
     and are treated as sadistic under the case law, that is true of the vast majority of
20

21   child pornography offenses in this computer age. And while such possession of
22
     child pornography is certainly a serious offense, it is serious not so much for the
23

24   direct conduct of possession but for the market it creates for those who actually
25   willfully distribute images, produce the child pornography, and abuse children in
26
     the process. The possession offense falls at the lowest end of the continuum of
27

28   sex offenses. It is less serious than distribution of child pornography. It is less



                                               -27-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 28 of 39




 1   serious than production of child pornography and it is less serious than the actual
 2   molestation of children, none of which Mr. Hernandez has been charged with. As
 3
     the court articulated it in United States v. Baird, 580 F. Supp. 2d 889 (D.Neb.
 4

 5   2008):
 6                 It is clear that one possessing child pornography has far less
                   culpability that one distributing pornography, who, in turn, has
 7                 far less culpability than one who produces child pornography.
 8                 The greater culpability of an actual predator or abuser should be
                   reflected in a sentence that greatly exceeds the punishment for the
 9
                   exploitative crimes that do not involve acts of abuse by a defendant.
10

11         The Third Circuit has offered an important caution when considering child
12   pornography offense conduct:
13
                   It has often been stated that possession and distribution of child
14
                   pornography are very serious crimes that have a terrible impact on
15                 real victims. No one could sincerely disagree with that statement,
16                 and the seriousness of the crimes is reflected in the penalties that
                   Congress has prescribed as well as in the Guidelines that are
17                 promulgated by the Sentencing Commission. However, revulsion
18                 over these crimes cannot blind us as jurists to the individual
                   circumstances of the offenders who commit them.
19
                   United States v. Olhovsky, 562 F.3d 530, 552 (3rd Cir. 2009)
20

21   B. THE PURPOSES OF SENTENCING (18 U.S.C. § 3553(a)(2))
     The Seriousness of the Offense and Promoting Respect for the Law, and Just
22
     Punishment (18 U.S.C. § 3553(a)(2)(A)).
23
           Promoting respect for the law means more than merely doling out harsh
24

25   punishment. As noted by the Supreme Court in Gall v. United States, 128 S. Ct at
26
     599, an overly harsh sentence “may work to promote not respect, but derision of
27

28   the law if the law is viewed as merely a means to dispense harsh punishment



                                              -28-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 29 of 39




 1   without taking into account the real conduct and circumstances involved in
 2   sentencing.” And as explained by the Third Circuit with respect to child
 3
     pornography sentences in particular:
 4

 5         The hideous nature of an offender’s conduct must not drive us to
 6         forget that it is not severe punishment that promotes respect for the
           law, it is appropriate punishment. Although there are clearly times
 7         when anything less than severe punishment undermines respect for
 8         the law, it is just as certain that unduly severe punishment can negatively
           affect the public’s attitude toward the law and toward the criminal justice
 9
           system. It is no doubt partly for that reason that jurists have referred
10         to the responsibility of sentencing as “daunting.” The power and
11         responsibility of a sentencing court is, indeed, nothing short of
           “daunting.” It requires a careful balancing of societal and individual
12         needs, and an ability to determine a sentence based on dispassionate
13         analysis of those often competing concerns.
                  United States v. Olhovsky, 562 F.3d 530, 551-52 (3rd Cir. 2009)
14

15         These child pornography cases, however have become especially difficult
16
     at sentencing as judges must determine punishment by striking a balance between
17

18   punitive measures appropriate for those defendants who produce the disgusting
19
     images, or distribute them for profit, and those defendants, like Mr. Hernandez,
20

21
     who have no previous criminal history and has not distributed or manufactured

22   child pornography.
23
     Just Punishment (18 U.S.C. § 3553(a)(2)(A))
24

25         The child pornography and sexual exploitation guidelines that Mr.
26
     Hernandez is subject to, are unique to the extent that they have been so grossly
27

28   increased in just recent years. As a result of the Protect Act, which was passed by




                                             -29-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 30 of 39




 1   Congress, the Guidelines added a greater base offense level; created mandatory
 2   minimums, and an enhancement for using a computer amongst others. The
 3
     impact on Mr. Hernandez’s potential sentence is significant. The inclusion of an
 4

 5   enhancement using a computer and the number of images enhancement are the
 6
     most glaring examples of where the guidelines do not correlate with present day
 7

 8   technology. With no empirical evidence to support how these increased
 9
     guidelines support the purpose of sentencing, it suggests, at the very least, that
10

11   political forces, rather than analytical analysis, have entered the fray as to what
12   constitutes “just punishment”.
13
           Mr. Hernandez’ tragic personal history is a considering factor and similar
14

15   to that in other cases where the District Courts have considered departures or
16
     variances to be warranted. See United States v. Lopez, 938 F.2d 1293, 1297-99
17

18   (D.C.Cir. 1991)(Where Defendant received 51 months in cocaine case, case
19
     remanded for district court to consider departure because defendant was exposed
20

21   to domestic violence; the death of his mother by his stepfather murdering her, his
22
     need to leave town because of threats, and his growing up in slums); United
23
     States v. Walter, 256 F.3d 891 (9th Cir. 2001)(where Defendant sent threat to the
24

25   president, court could downward depart because of combination of brutal
26
     beatings by defendant's father, the introduction of drugs and alcohol by his
27

28   mother, and sexual abuse); United States v. Rivera, 192 F.3d 81, 84 (2nd Cir.



                                              -30-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 31 of 39




 1   1999)("It seems beyond question that abuse suffered during childhood - at some
 2   level of severity - can impair a person's mental and emotional conditions….
 3
     district courts may properly grant a downward departure on the ground that
 4

 5   extreme childhood abuse caused mental and emotional conditions that
 6
     contributed to the defendant's commission of the offense.").
 7

 8           While Mr. Hernandez did not suffer childhood abuse, he was raised in a
 9
     chaotic and turbulent environment which led to loneliness, self-loathing, and lack
10

11   of self-confidence. Additionally, because of his disability and demeanor he has
12   lived a life in which teasing and bullying was the norm within any peer settings
13
     that he was a part of. Without effective guidance, supervision, or boundaries, Mr.
14

15   Hernandez was left to his own devices which led him to obsessive compulsive
16
     behavior and to the dark corners of the internet.
17

18   Mr. Hernandez’ mental health and the risks of COVID-19 in custody will
     make incarceration at BOP extraordinarily difficult
19

20           The World Health Organization (“WHO”) has recognized that incarcerated
21
     people “are likely to be more vulnerable to the COVID-19 outbreak than the
22

23   general population because of the confined conditions in which they live .24 . The
24
     Center for Disease Control (CDC) has explained that correctional facilities
25

26
     24
27     Preparedness, prevention and control of COVID-19 in prisons and other places of detention (Mar. 15,
     2020),http://www.euro.who.int/__data/assets/pdf_file/0019/434026/Preparedness-prevention-and-control-of-
28   COVID-19-in-prisons.pdf.




                                                         -31-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 32 of 39




 1   “present unique challenges for control of COVID 19 transmission among
 2   incarcerated persons, detention center staff, and visitors.” Appx. 416-41
 3
     (CDC Guidance). Conditions in correctional facilities pose very significant
 4

 5   risks for transmitting COVID-19 not only to the people incarcerated there,
 6
     but also to employees and volunteers—and from them to the community as
 7

 8   a whole.
 9
             Regardless whether the Bureau of Prisons (“BOP”) can monitor and treat
10

11   Mr. Hernandez’ medical issues and disability, they should be considered along
12   with the deadly and ongoing crisis of COVID-19 in prisons. To determine just
13
     punishment for Mr. Hernandez, the Court must consider how he would serve his
14

15   prison time. To start, he would spend it in lockdown conditions similar to solitary
16
     confinement. BOP has “modified its operations” to respond to the spread of
17

18   COVID-19.25 Individuals in “every institution” are “secured in their assigned
19
     cells/quarters to decrease the spread of the virus.”26 Family and friends cannot
20

21   visit.27 And while BOP’s website claims movement exceptions are made to
22
     25
23     Fed. Bureau of Prisons, Fed. Bureau of Prisons COVID-19 Action Plan (Mar.13, 2020),
     https://www.bop.gov/resources/news/20200313_covid-19.jsp (Phase II).
24
     26
       Institution lockdown commenced on April 1, 2020 (Phase V). See also Fed.Bureau of Prisons, BOP
25
     Implementing Modified Operations,https://www.bop.gov/coronavirus/covid19_status.jsp (last visited
26   July 9, 2020). And, atsome facilities, once someone tests positive for the virus, they are put in solitary
     confinement. See, e.g., Class Action Complaint, Torres v. Milusnic, No. 20-cv-04450(C.D. Cal. May
27   16, 2020), ECF No. 1.

28   27
       Fed. Bureau of Prisons, BOP Implementing Modified Operations
     https://www.bop.gov/coronavirus/covid19_status.jsp



                                                         -32-
                 Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 33 of 39




 1
     permit showers three times a week, telephone and email access, commissary, and
 2

 3   laundry,28 even these most essential activities are not always allowed, and instead,
 4
     conditions amount to “total lockdown” for “almost twenty-four hours a day.”29 A
 5

 6   prison sentence now is essentially a mandate to isolation, though nobody knows
 7   for how long.
 8
                 Despite the BOP’s efforts, COVID-19 continues to spread within its
 9

10   facilities—123 people have died, including 121 inmates and two staff
11
     members.30A report in the Journal of the American Medical Association confirms
12

13   that “COVID-19 case rates have been substantially higher and escalating much
14
     more rapidly in prisons than in the US population.” The case rate in prisons is 5.5
15

16   higher than the US population, and the death rate is 3.0 times as high. And
17   “although some facilities did engage in efforts to control outbreaks, the findings
18
     suggest that overall, COVID-19 in US prisons is unlikely to be contained without
19

20   implementation of more effective infection control.”31
21

22

23
     28
24        Ibid

25
     29
          Fed. Bureau of Prisons, BOP: COVID-19 Update,https://www.bop.gov/coronavirus/
26
     30
27     Brendan Saloner, Kalind Parish, Julie Ward, COVID-19 Cases and Deaths in
     Federal and State Prisons, J. of American Medical Ass’n., July 8, 2020 (available at
28   https://jamanetwork.com/journals/jama/article-abstract/2768249.)
     31
          Ibid



                                                      -33-
                Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 34 of 39




 1             While Mr. Hernandez recognizes the severity and serious nature of the
 2   offenses for which he stands guilty today, he remains contrite and asks the Court
 3
     to meet the sentencing goals associated with “just punishment”, and impose a
 4

 5   mitigated sentence.
 6
     Deterrence (18 U.S.C. § 3553(a)(2)(B))
 7

 8             In consideration of deterrence – general deterrence, i.e., deterrence of
 9
     others, and specific deterrence, i.e., deterrence of Mr. Hernandez, at least some
10

11   courts have questioned whether child pornography sentences can accomplish
12   general deterrence. As the court in United States v. Beiermann, 599 F.Supp. 2d
13
     1087 (N.D. Iowa 2009) opined:
14

15             While the public’s outcry for harsher sentences in child pornography
16             cases is certainly understandable, there is not a single sliver of evidence
               in this sentencing record remotely supporting the notion that harsher
17             punishment would reduce the flow of child pornography on the Internet.
18             From the rapid growth of these cases that my colleagues around the
               country and I are seeing, we cannot sentence Internet users and sharers
19
               of child pornography fast enough for long enough to make a dent in the
20             availability of such material on the Internet. This does not mean that the
21             defendant should not receive a lengthy sentence for his criminal conduct,
               but it does mean that the sentence should not be longer simply to satisfy
22
               an objective that, while laudable, is not being achieved according to any
23             empirical or other evidence in this case or, for that matter, empirical
               evidence in any other case or source that I am aware of.
24

25             It is also must be noted that scientific studies regarding deterrence suggest
26
     that it is the fact of a sentence, not its length, that has a deterrent impact.32 This
27

28
     32
          Kleck, et al., The Missing Link in General Deterrence Theory, 43 Criminology 623,653 (2005)



                                                        -34-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 35 of 39




 1   would seem particularly true in the case of child pornography offenders, like Mr.
 2   Hernandez, who is a very youthful first time offender, with autism who has never
 3
     been to prison before, and who feel punished not just by incarceration but also by
 4

 5   the social embarrassment, the ongoing label resulting from having to register as a
 6
     sex offender, and the continuing intrusion into their lives created by the
 7

 8   supervised release which follows any term of imprisonment.
 9
     The Need to Protect Society (18 U.S.C. § 3553(a)(2)(B))
10

11      Relevant factors in protecting society that the sentencing guidelines related to
12   child pornography offenses, did not take into consideration when promulgated
13
     are:
14

15       Lifetime Supervised Release is now available, as of 2004
16
         Stringent and behavior related supervised release conditions and strict
17
          supervision policies such as sex offender treatment, search, polygraph,
18        surveillance and increased contacts in the community are now all
19        standardized by the Administrative Office of the United States Courts for
          federal probation officers, as of 2011
20

21       Sexual Offender Registration and Notification Act (SORNA) as of 2006,
          requiring the registration of all sexual offenders
22

23       Sexually Dangerous Person Designation, as of 2006, thus exposing repeat
24        offenders to potential civil commitment
25
     The Most Effective Sentence (18 U.S.C. § 3553(a)(2)(D)
26

27          The sentence imposed must also “provide the defendant with needed
28
     educational or vocational training, medical, mental health care, or other



                                              -35-
            Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 36 of 39




 1
     correctional treatment in the most effective manner.”
 2

 3                                        VII.
                                       CONCLUSION
 4

 5         To be sure, Mr. Hernandez’s misconduct warrants punishment. The
 6
     punishment, though, must equally account for each factor under 18 U.S.C.
 7

 8   §3553(a) without being unnecessarily harsh. Ryan now stands deeply remorseful,
 9
     extremely regretful, and he accepted responsibility very early on in the
10

11   proceedings to demonstrate the extent of his remorse and wanting to take
12   responsibility.
13
           Mr. Hernandez has endured a difficult childhood of loneliness, self
14

15   loathing and exposure to relentless bullying. Out of this darkness and self-
16
     pity, Ryan turned to the fringes of the internet in an effort to ease his personal
17

18   pain. This is where he found friendship, attention, and became obsessed with
19
     video gaming. Unfortunately, he also found negative peers, a network of criminal
20

21   hackers and child pornography. To be clear though, Mr. Hernandez is not a
22
     prowling pedophile, sophisticated hoarder of images, or distributor of child
23
     pornography for whom the stiff guidelines were intended. Ryan is an immature,
24

25   first time offender, who is developmentally disabled and challenged in many
26
     ways by Autism Spectrum Disorder, which surely contributed to his poor
27

28   decision making process. To his credit, Mr. Hernandez has been attending weekly



                                              -36-
              Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 37 of 39




 1   psychotherapy sessions to assist in the management of his disorder.
 2           Further Mr. Hernandez, at age 21, must register as a sex offender in any
 3
     community where he lives and works. In California, Mr. Hernandez will live with
 4

 5   the stigma of his conviction for a lifetime; a stigma that will dictate where he can
 6
     live, work, or recreate. Thus, a sentence below the advisory Guidelines should not
 7

 8   be interpreted as leniency.
 9
             Ryan Hernandez has many personal challenges at the moment, but
10

11   nevertheless he is ready to accept responsibility for his actions and move forward
12   with his life. The Court is asked to impose a sentence, consistent with the plea
13
     agreement, that reflects moderation, compassion, and recognition of the
14

15   immensely difficult and painful situation in which Ryan, through his mistakes,
16
     has placed himself and his loved ones.
17

18           A mitigated sentence, with an appropriate period of supervised release
19
     which is also a “substantial restriction of freedom,” Gall v. United States,
20

21   (2007)33 – is more than sufficient to constitute just and fair punishment.
22
     //
23
     //
24

25

26
     33
       This is especially true in the case of a child pornography offender, because the conditions imposed on
27   such offenders are usually significantly more intrusive and demanding. In May of 2011, the
28   Administrative Office of United States Courts issued national policy to federal probation officers
     outlining appropriate procedures in the community supervision of child pornography offenders. In
     addition, child pornography offenders must register as sex offenders and carry that public brand.



                                                       -37-
     Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 38 of 39




 1   Respectfully submitted on this 25th day of November, 2020.
 2

 3

 4                                 _/s/ Sara L. Caplan_
 5                                 Sara L. Caplan
                                   Attorney for the Defendant
 6
                                   CA. State Bar Number: 147271
 7

 8

 9

10

11                                  /s/ Christopher R. Black_
12
                                   Christopher R. Black
                                   Attorney for the Defendant
13                                 WA. State Bar Number: 31744
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                    -38-
     Case 2:19-cr-00259-JCC Document 43 Filed 11/25/20 Page 39 of 39




 1                             VIII.
                         LIST OF EXHIBITS
 2

 3   A. PSYCHOLOGICAL EVALUATION OF RYAN HERNANDEZ BY
 4
        KNAPP & ASSOCIATES

 5
     B. PSYCHOLOGICAL EVALUATION OF RYAN HERNANDEZ AND
 6      RELATED DOCUMENTS TO NORTH LOS ANGELES COUNTY
 7      REGIONAL CENTER
 8

 9   C. BUREAU OF PRISONS MEMORANDUM
10
     D. CHARACTER REFERENCE LETTERS
11

12
     E. LETTER FROM RYAN’S THERAPIST
13

14     CURRICULUM VITAE OF SENTENCING CONSULTANT ROGER
15     PIMENTEL
16

17

18

19

20

21

22

23

24

25

26

27

28




                                  -39-
